MORRISON, Presiding Judge.
The appellant was convicted upon two counts of an information charging transportation and sale of whiskey in a dry area, with prior convictions alleged for enhancement; the punishment, 30 days in jail and a fine of $300 in each count.
Our able State’s Attorney confesses error, and we agree. There was no evidence adduced, nor do we find a stipulation, concerning the dry status of the area where the offenses are alleged to have been committed.
It has been the consistent holding of this Court that the dry status of the area must be proven or established by agreement of the parties. Weatherman v. State, 161 Tex.Cr.R. 272, 276 S.W.2d 524.
The judgment is reversed.